The information in this preliminary prospectus supplement is not complete and may be changed. This preliminary prospectus supplement and the accompanying prospectus are not an offer to sell these securities nor are we soliciting offers to buy these securities in any place where the offer or sale is not permitted. Filed Pursuant to Rule 424(b)(5) Registration Statement No. 333-161319 Subject to Completion Preliminary Prospectus Supplement dated September 28, 2012 PROSPECTUS SUPPLEMENT (To Prospectus Dated August 26, 2009) Houston American Energy Corp. Units Each Unit Consisting of One Share of Common Stock and a Warrant to Purchaseof a Share of Common Stock We are offering and selling up to units, with each unit consisting of one share of or common stock and a warrant to purchase of a share of our common stock. Each warrant will have an excercise price of $ per share, will be exercisable beginning months after the date of issuance and will expire months from the date of issuance. The units will not be issued or certificated. The share of common stock and the warrants will be issued separately but will be purchased together in this offering. Our common stock is listed on the NYSE MKT under the symbol “HUSA.” The last sale price of our common stock as reported on the NYSE MKT on September, 2012 was $per share. There is no established public trading market for the offered warrants, and we do not expect a market to developed. In addition, we do not intend to apply for listing of the warrants on the NYSE MKT or any other national securities exchange or other nationally recognized trading system. You should read both this prospectus supplement and the accompanying prospectus, as well as any documents incorporated by reference in this prospectus supplement and/or the accompanying prospectus, before you make your investment decision. Investing in our securities involves risks. You should carefully consider the risk factors described under the caption “Risk Factors” beginning on page S-5 of this prospectus supplement, page 5 of the accompanying prospectus and in the documents incorporated by reference herein before making any decision to invest inthe units offered hereby. We have retained C. K. Cooper & Company, Inc. as our placement agent to use its commercially reasonable efforts to solicit offers to purchaseunits in this offering. The placement agent has no obligation to buy any of theunits from us or to arrange for the purchase or sale of any specific number or dollar amount of the units. See “Plan of Distribution” beginning on page S-19 of this prospectus supplement for more information regarding these arrangements. Per Unit Maximum Offering Public offering price $ $ Placement agent fees (1) $ $ Proceeds, before expenses, to us $ $ We have also agreed to reimburse the placement agent for all reasonable out-of-pocket accountable expenses incurred by it in connection with this offering, including the fees and disbursement of counsel, up to a maximum of $100,000. It is currently anticipated that theunits purchased will be delivered on or aboutOctober, 2012. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. C. K. Cooper & Company This prospectus supplement is dated, 2012 TABLE OF CONTENTS Prospectus Supplement About this Prospectus Supplement S-1 Prospectus Supplement Summary S-2 Risk Factors S-5 Special Note Regarding Forward-Looking Statements S-17 Use of Proceeds S-18 Description of Securities
